Citation Nr: 1742254	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-34 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a back condition, claimed as scoliosis, spondylolysis, spondylolisthesis, and deteriorating lower back vertebrae.

2. Whether new and material evidence has been submitted to reopen the claim for service connection for a right knee condition.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and to include as secondary to the service-connected status post right orchiectomy due to seminoma.

4. Entitlement to a compensable rating for status post right orchiectomy due to seminoma.

5. Entitlement to non-service-connected (NSC) pension.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1984 and from April 1987 to November 1991.

This matter comes before the Board of Veterans Appeals (Board) from a March 2011 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

The Board notes that the Veteran has been treated for a variously diagnosed back condition and a variously diagnosed psychiatric condition.  The RO has considered these issues as: a claim for service connection for scoliosis, spondylolysis, spondylolisthesis, and deteriorating lower back vertebrae; and as claims for service connection for depression and for PTSD due to military sexual trauma.  The Board, however, finds that the issues on appeal should be characterized as set forth on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a back condition, service connection for an acquired psychiatric disorder, entitlement to NSC pension; and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By May 1993 rating decision, the RO denied service connection for scoliosis of the spine, based on findings that the competent medical evidence did not show a chronic back disability or scoliosis was incurred in or aggravated by service. 

2. The Veteran was notified of the May 1993 RO rating decision, but did not appeal, and that decision is final; it is the last final disallowance of the claim. 

3. New evidence has been received since the RO's May 1993 rating decision, which is not cumulative, and relates to an unestablished fact necessary to substantiate the claim for service connection for a back condition.

4. The Veteran is status post right testicle removal, with no evidence of the left testicle being absent or nonfunctional; he has exhibited obstructed voiding attributed to his testicular cancer, but there has been no report of finding of urinary retention requiring catheterization.

5. At the hearing in July 2017, on the record, the Veteran withdrew his appeal of whether new and material evidence has been submitted to reopen the claim for service connection for a right knee condition.

CONCLUSIONS OF LAW

1. New and material evidence has been received since the final May 1993 RO rating decision, and the claim for service connection for back condition is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for a 10 percent rating, but no higher, for status post right orchiectomy due to seminoma, based on obstructed voiding, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115a, b, Diagnostic Code 7524 (2016).

3. The appeal of the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a right knee condition has been withdrawn, and the appeal is dismissed.  38 U.S.C. §§ 7105(b),(d) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in August and December 2010.

In July 2017, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned Veterans Law Judge.  38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the July 2017 hearing, the undersigned stated the issues on appeal, and asked questions directed at identifying the criteria for his claim and sought to identify any pertinent evidence not currently associated with the claims.  In addition, the Veteran testified as to his current symptoms.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claims based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  Review of the record shows that VA has obtained all identified and available service and post-service treatment records for the Veteran. It appears that the Veteran's service treatment records (STRs) and service personnel records from his first period of active service are unavailable.  The RO made a formal finding on this in April 2012, and notified the Veteran of this by letter dated in March 2012.  In such situations, where service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran. Russo v. Brown, 9 Vet. App. 46 (1996).  Herein, however, the Board notes that the new and material evidence claim is being granted, and the increased rating claim is adjudicated based on post-service treatment records; thus, there would be no prejudice to the Veteran in proceeding at this point.  Additionally, with regard to the duty to assist, VA examinations were conducted in December 2010 and February 2012 to assess the severity of the service-connected orchiectomy.  

It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
II. New and Material Evidence Claim

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.   Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  In determining whether the low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA;s duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

By May 1993 rating decision, the RO denied service connection for scoliosis of the spine, based on findings that the competent medical evidence did not show a chronic back disability or scoliosis was incurred in or aggravated by service.  The Veteran did not appeal the May 1993 rating decision, or submit new and material evidence within one year of that decision, and it became final.  It is the last final disallowance of the claim. 

The evidence of record at the time of the May 1993 RO rating decision included STRs from the Veteran's second period of active duty which showed multiple references to the Veteran's complaints of low back pain, beginning in August 1990.  The assessments included possible strained muscle (August 1990), slight low back sprain (September 1990), possible mechanical low back pain (July 1991), probable muscular strain and recurrent low back strain (September 1991).  On separation examination in September 1991, an x-ray showed spondylolysis and spondylolisthesis at the L5-S1 level, and low grade residuals of Scheuermann's dysplasia.  Also, at the time of the May 1993 RO rating decision, it was noted that the Veteran did not report for a VA examination scheduled in January 1993.  

Evidence submitted subsequent to the May 1993 RO rating decision includes VA treatment records which showed that in February 2010, the Veteran reported that in the late 1980s he had a lower back injury from heavy lifting in the military, and in June 2011 he reported longstanding low back pain going to back to his time in service.  On a VA general medical examination in December 2010, the diagnoses included degenerative arthritis of the lumbar spine.  The record reflects that the Veteran failed to report for a VA examination scheduled in 2014.  At the hearing in July 2017, the Veteran testified that his back condition arose as a result of working on a fuel tank in the winter and falling off the railcar.  He testified he did not recollect receiving notice of the VA examination scheduled in September 2014.  He reported that his back problems he showed in service had persisted to the present.  

The Board notes that the evidence received since May 1993 is new, in that the substance of the evidence was not previously considered in the May 1993 RO rating decision.  Further, in light of Shade v. Shinseki, the Board finds that the Veteran's statements to the effect that he has had back problems since service, are new, when considered with the evidence previously of record, and also his statements relate to unestablished facts that may provide a reasonable possibility of substantiating his claim.  Thus, new and material evidence has been submitted since the May 1993 RO rating decision, and the claim should be and is hereby reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For reasons set forth below, the newly reopened claim for service connection for a back condition must be remanded for further development.

III. Increased Rating Claim

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends he should be entitled to a compensable rating for his service-connected status post right orchiectomy.  He testified at the July 2017 hearing before the Board that he has lost the use of his remaining (left) testicle, and that the left testicle has shrunk significantly smaller than it normally would be.  

The record reflects that in the March 2011 RO rating decision, service connection was granted for status post right orchiectomy due to seminoma, and a noncompensable rating was assigned, pursuant to Diagnostic Code (DC) 7524.

DC 7524 provides for a noncompensable disability rating for removal of one testis and a 30 percent disability rating for removal of both testes.  An accompanying note indicates that in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.

On the VA examination in December 2010, it was noted that while in service in 1990, a pea-sized nodule was palpated in the Veteran's right testicle, and in 1991, he underwent a urologic x-ray study which revealed a lentil-sized structure above the epididymis (both testicles).  Thereafter, he underwent orchiectomy of the right testicle, and it was noted that there had been no recurrence of the cancer.  On examination, it was noted that the right testis was surgically absent.  The examiner opined it was likely that the Veteran's current testicular cancer was a direct and proximate result of the testicular issues he received treatment for in service.  The examiner concluded that the lentil-sized structure, right testicle, documented in service in 1991, had progressed in size such that he underwent orchiectomy.  

A VA genitourinary examination scheduled in March 2011 was canceled as the original request did not ask for renal or voiding dysfunction related to the Veteran's testicular cancer.  On a VA examination addendum in March 2011, it was noted that the Veteran had no renal or voiding dysfunction related to testicular cancer, no current testicular cancer, and no impact on physical or sedentary employment.  It was noted that he could do normal activity after the orchiectomy.

On a VA examination in January 2012, the Veteran's diagnoses included erectile dysfunction, removal of testis, and neoplasm of the male reproductive system, all of which were diagnosed in 2004.  It was noted that the Veteran had erectile dysfunction following removal of the right testicle for cancer.  It was noted that he had voiding dysfunction due to the cancer, but the voiding dysfunction did not include urine leakage, use of an appliance, or increased urinary frequency.  The examiner found that the Veteran had obstructed voiding, including marked hesitancy, markedly slow or weak stream, markedly decreased force of stream, and post void residuals greater than 150 cc.  Physical examination revealed his testes were abnormal only in that the right testicle was absent.  The epididymis was assessed as normal.  It was noted that the Veteran had no residual conditions or complications due to the testicular neoplasm.  It was also noted that he had a surgical scar, but the scar was not assessed as painful, unstable, or with a total area greater than 39 sq. cm. (6 sq. in.).

The record reflects that Veteran only had one testes removed, and he does not contend otherwise.  The remaining left testes was found to be present and in normal functioning condition.  Therefore, the criteria for a 30 percent rating under DC 7524 are not met.  With regard to other pertinent rating criteria for assessing the Veteran's status post right orchiectomy, the Board notes that by February 2012 rating decision, the RO granted service connection for erectile dysfunction and entitlement to special monthly compensation based on the loss of use of creative organ, as both were found related to the testicular cancer.  With regard to testicular cancer, the record reflects that he is in remission with no current evidence of cancer.  

The Board has also considered whether a compensable rating may be warranted under different DCs, to include voiding dysfunction, which is rated under three sub-categories:  Urinary Leakage, Urinary Frequency and Obstructed Voiding.  As noted on the VA examination in 2012, the Veteran has not exhibited urinary leakage or frequency, however, he has exhibited obstructed voiding which was attributed to his testicular cancer.  For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a.  

Review of the VA examination in 2012 shows that the Veteran exhibited marked hesitancy, markedly slow or weak stream, markedly decreased force of stream, and post void residuals greater than 150 cc.  Accordingly, a 10 percent rating is warranted for obstructed voiding.  There has been no report of finding of the Veteran exhibiting urinary retention requiring catheterization, thus, the criteria for a higher rating of 30 percent have not been met.  Id.  In sum, the Board finds that a 10 percent rating for the Veteran's service-connected status post orchiectomy is warranted based upon consideration of his documented obstructed voiding attributed to testicular cancer.  38 C.F.R. §§ 4.7, 4.115a.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

IV. Withdrawal of Appeal

On the record at his July 2017 hearing, and after certification of the issue to the Board, the Veteran stated his desire to withdraw his appeal of the claim of whether new and material evidence was submitted to reopen the claim for service connection for a right knee condition.  The Board finds that this withdrawal is valid, and the issue is no longer on appeal.  38 C.F.R. 20.204.  Given the withdrawal of the issue, the Board no longer has jurisdiction to review it and the appeal is dismissed.


ORDER

New and material evidence having been received, the claim for service connection for a back condition is reopened; to this extent only the appeal is granted.

A 10 percent rating for status post right orchiectomy, based on obstructed voiding, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

The appeal for whether new and material evidence has been submitted to reopen the claim for service connection for a right knee condition, is dismissed.


REMAND

1. Service Connection for a Back Condition

The Veteran contends he has a current back condition related to service.  He reported he injured his back during service and has had back pain ever since.  He testified that he injured his back when he was working on a fuel tank in the winter and fell off the rail car.

STRs show that the Veteran complained of low back pain on several occasions, beginning in August 1990, for which he was treated and the assessments included possible strained muscle, slight low back sprain, possible mechanical low back pain, probable muscular strain and recurrent low back strain.  On separation examination in September 1991, an x-ray showed spondylolysis and spondylolisthesis at the L5-S1 level, and low grade residuals of Scheuermann's dysplasia.  

VA treatment records, and the VA examination in 2010, show the Veteran has a current low back disability.  What is missing is competent medical evidence linking a current back disability to service.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, considering the record on appeal, a VA examination/opinion is in order to address whether the Veteran has a back condition that may be related to service.  See McLendon v. Nicholson, supra.

2. Service Connection for a Psychiatric Condition

The Veteran contends he has a psychiatric disorder, to include PTSD and depression due to his active military service.  He contends that he has PTSD due to being sexually assaulted in service, after which he started to abuse alcohol in service.  He has also recently contended that his PTSD and/or depression have been aggravated by loss of the right testicle; thus he has offered a new theory of entitlement - that his psychiatric disorder may be secondary to his service-connected status post right orchiectomy due to seminoma.
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Review of service records show that the Veteran's alcohol problems appeared to have started during his second period of active duty.  Service records show he was counseled for poor performance on several occasions.  In May 1991, he was found to be nervous and unable to control his drinking.  On his report of medical history prepared in conjunction with his separation examination in September 1991, the Veteran responded yes to having or having had depression or excessive worry.  It was noted that he entered a residential treatment facility for alcohol abuse in June 1991, which was noted to be a treatment failure.  On his separation examination, he was noted to be anxious and labile, and a notation of "alcohol abuse" was made under the summary of his defects and diagnoses.  He was discharged early due to his alcohol abuse problems.  

VA treatment records show treatment for various psychiatric diagnoses including mood disorder, generalized anxiety disorder, major depressive disorder, alcohol induced mood disorder, and PTSD; thus he has a current psychiatric disability.  

Review of the record shows that on a VA examination in March 2003, the diagnosis was alcohol dependence in partial remission.  The examiner concluded that the Veteran's responses, medical record, and the claims file, indicated that the Veteran's first psychological problems developed in service, as related to his alcohol dependence.  The examiner also noted that the Veteran was giving vague symptoms which could be associated to a mood disorder, however, due to his ongoing alcohol use, an independent mood disorder could not be diagnosed until he was free of using alcohol or other substances.  The examiner concluded that any mood symptoms would be considered secondary to substance use. 

On a VA examination in June 2010, the diagnoses included alcohol dependence and mood disorder.  The examiner found that there was not sufficient current clinical symptomatology to establish a diagnosis of PTSD.  The examiner noted that the diagnosis of mood disorder reflected the opinion that the Veteran's mood disorder may be related to the alcohol dependence.

On a VA examination in October 2010, the diagnoses were alcohol dependence and mood disorder, and the examiner again opined that the mood disorder may be related to the alcohol dependence.  The examiner opined that the diagnosis of a mood disorder was the current symptomatological representation of the Veteran's mental health condition, and included symptoms of both depression and anxiety.

VA treatment records showed that in January 2017, it was noted the Veteran was diagnosed with PTSD related to MST (military sexual trauma).

At the hearing in July 2017, the Veteran's representative noted that the Veteran's claim had been denied in the past because examiners were unable to determine if the Veteran had an underlying mental condition due to his alcohol abuse.  The Veteran testified he had been alcohol free for a year, and thought a psychologist should now be able to diagnose whether he has a mental condition related to service.

Once VA provides an examination to an Appellant, VA has a duty to ensure that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In view of the foregoing, the Board finds that another VA examination with opinion is necessary in order for clarification of the psychiatric diagnoses, opinions as to the probable etiology of any psychiatric diagnoses, and consideration of the new theory of entitlement for a psychiatric disorder as secondary to status post right orchiectomy.  Id.

3. NSC Pension

With respect to the claim for NSC pension, subject to certain income and estate limitations, pension is payable to a Veteran who has served for 90 days or more during a period of war and who is permanently and totally disabled from nonservice-connected disability which is not the result of his own willful misconduct.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.2 (f), 3.23, 3.3.  In this case, the Veteran satisfies the requirement of serving during a period of war.  Moreover, there is no current evidence that his income or assets render him ineligible for pension benefits.  Accordingly, the issue of entitlement to VA pension turns on whether he is permanently and totally disabled as a result of nonservice-connected disabilities that were not the result of his own willful misconduct.  

The record reflects that the Veteran's claim for a NSC pension was denied based on a determination that he was not permanently and totally disabled, that he was not functional due to the effects of willful alcohol and polysubstance dependence, and that the Veteran reported he liked to work and worked labor jobs intermittently, and that he was participating in a Compensated Work Program at VA until he relapsed.  The RO concluded that there was no evidence showing total disability caused by medical conditions other than alcohol and/or polysubstance abuse.  

The record reflects that the Veteran last underwent a VA general medical examination in October 2010, at which time the diagnoses included degenerative arthrosis of the lumber spine, chronic right knee strain, and status post right radical orchiectomy from right testicular seminoma, without metastases.  The examiner opined that the Veteran would be capable of sedentary work.  It was also noted that on the VA mental disorder examination in October 2010, the diagnosis was alcohol dependence and the examiner noted that the Veteran's alcohol dependence significantly affected important social and occupational roles, however, payment of any VA benefits based on the willful misconduct of alcohol abuse was prohibited.  

At the Board hearing in July 2017, the Veteran and his representative contended that in considering his claim for NSC pension, the RO had not taken into account the number of current disabilities that affected his employability and no effort was made to assign a percentage to these disabilities, to include sleep apnea, hiatal hernia reflux and regurgitation, recurrent right knee pain, persistent low back pain, PTSD.  The Veteran and his representative requested a current general medical exam to assess all of the Veteran's disabilities to determine if he qualifies for a non-service connected pension.  

In view of the foregoing, the Board therefore finds that further development is necessary to determine the Veteran's eligibility for a NSC pension, to include scheduling him for a current VA general medical examination.

4. TDIU Rating

With regard to the issue of entitlement to a TDIU rating, since a favorable decision with regard to the some of the issues remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify the provider(s) of any additional treatment or evaluation he has received for a back condition and/or a psychiatric condition, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  This should specifically include records regarding the psychiatric care he received at the Vet Center in Midtown.  Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.  Negative replies should also be requested.

2. After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to address the nature and probable etiology of any current back condition(s).  The examiner should review the claims folder.  The examiner should be asked to identify the Veteran's current back conditions. The examiner should provide an opinion as to whether any of the identified back conditions are at least as likely as not (i.e., to a 50-50 or greater degree of probability) causally related to active service, to include the Veteran's report of injuring his back when he fell off a railcar.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should clearly specify this, along with an explanation as to why that is so. 

3. After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current psychiatric disorders.  The claims folder should be made available for review by the examiner.  Based upon the examination results and the review of the record, the examiner should identify all psychiatric disabilities currently present, or present during the pendency of this claim, and should provide a full multi-axial diagnosis pursuant to DSM-IV.  The examiner should opine as whether there is there sufficient evidence of record to conclude that the Veteran was subject to a personal assault during active service.  

With regard to each psychiatric disability found, the examiner should opine as to whether there is a 50 percent or greater probability that the disability is related to active service, to include any MST stressor determined to have occurred therein.  

With regard to each psychiatric disability found, the examiner should also opine as to whether there is a 50 percent or greater probability that the disability is caused or aggravated by the Veteran's service-connected status post right orchiectomy due to seminoma.

The examiner must explain the rationale for all opinion given, and if unable to provide the requested opinions without resorting to speculation, the examiner should clearly specify this, along with an explanation as to why that is so.

4. After completion of the above, schedule the Veteran for an appropriate VA general medical examination for pension purposes to determine the nature, extent, and severity of all non-service connected disabilities present, to include a determination as to whether those disabilities are permanent in nature.  The examiner should identify the level of functional impairment associated with all such disabilities shown, and indicate whether they are permanent in nature, and if so, constitute sufficient impairment of mind or body to render it impossible for the average person to follow a substantially gainful occupation, and/or render the Veteran incapable of substantially gainful employment.  The claims file must be made available to the examiner in connection with the examination.  The level of impairment attributable to substance abuse should also be determined.  The examiner should identify all examination findings, as well as provide a complete rationale for any opinions given.  

5. After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


